Citation Nr: 0322741	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  02-11 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

Entitlement to service connection for a bilateral knee 
disorder.

Entitlement to service connection for a bilateral ankle 
disorder.

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1948 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  That decision denied service 
connection for a bilateral knee disorder, a bilateral ankle 
disorder and a low back disorder.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) was 
enacted.  The VCAA redefines the VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  See also Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that evidentiary 
development was needed prior to final appellate consideration 
of these claims.  As set out in an April 2003 internal 
development memorandum, both private and VA treatment records 
were requested.

On May 1, 2003, just prior to the Board's determination as to 
whether all the requested evidence had been obtained and its 
consideration of the claim on appeal, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the new duty-to-assist regulations codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii)(2002).  See Disabled 
American Veterans, et. al., v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304, it allows the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit further held that 38 C.F.R. § 19.9(a)(2)(ii) is 
invalid because, in providing only 30 days for an appellant 
to respond to a notice from the Board that information or 
evidence is needed from the appellant, it violates the 
provision, contained in 38 U.S.C.A. § 5103, of a one-year 
period in which to respond to such a request.  Thus, in light 
of this new judicial precedent, the Board is compelled to 
remand the veteran's case to the RO for review as to whether 
all the essential evidence needed to consider his claims has 
been obtained, and for issuance of a supplemental statement 
of the case (SSOC) regarding all evidence received since the 
June 2002 statement of the case.

Because the record reflects that the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the record and send an 
appropriate letter to the veteran to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), and 
implementing regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO should also advise the veteran of the evidence 
necessary to substantiate his claims, as well as 
what evidence he is to provide and what evidence VA 
will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

2.  Subsequently, the RO should review the 
additional evidence that has been added to the 
claims file and determine whether the benefits 
sought on appeal may now be granted.  Any 
development deemed necessary for such determination 
should be accomplished.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished an SSOC and 
given the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




